IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-10-00432-CR
 
In
re Adam Hoffman
 
 

Original Proceeding
 
 

ABATEMENT ORDER

 
Adam Hoffman petitions this Court to
issue a writ of mandamus directing Respondent, the Honorable James E. Morgan,
Judge of the 220th District Court of Bosque County, to vacate his order
requiring Hoffman to surrender $1,000 in attorney’s fees that he alleges Judge
Morgan ordered Hoffman to pay as a prerequisite to the granting of Hoffman’s
motion to withdraw, and to return the funds to Hoffman.  Judge Morgan did not
seek reelection and is no longer the elected Judge of the 220th District
Court.  The Honorable Phil Robertson is now the duly elected judge.
            The proper procedure is to
abate the proceeding and give Hoffman the opportunity to present his request
for relief to the successor judge (Judge Robertson) and allow him to reconsider
the original party’s (Judge Morgan’s) decision.  Tex. R. App. P. 7.2(b); In re Whitfield, 134 S.W.3d
314 (Tex. App.—Waco 2003, order) (abating because elected trial judge was no
longer in office, having chosen not to seek reelection).  Nothing in the record
indicates that such a request has been made of Judge Robertson.  If Judge
Robertson refuses to grant the relief sought, Hoffman may then amend his
petition to specifically allege that Judge Robertson denied the relief
requested, and we will duly consider the amended petition.  See Whitfield,
134 S.W.3d at 314.
            We abate this case for 45
days from the date of this order to allow Hoffman the opportunity to present
his motion to the Judge of the 220th District Court, obtain a ruling, and amend
the petition for writ of mandamus if necessary.
 
PER CURIAM
 
Before
Chief Justice Gray,
Justice Davis, and
Justice Scoggins
Abated
Order
issued and filed January 12, 2011
Do
not publish